Citation Nr: 0816373	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-27 489	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for tuberculosis.

REPRESENTATION

Veteran represented by:            Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, had qualifying service 
while on active duty from August 1970 to August 1973. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

After the issuance of the supplemental statement of the case 
in February 2007, the veteran submitted additional evidence, 
namely, a copy of a casualty report, and waived the right to 
have the evidence initially considered by the RO. 

In June 2005, the veteran appeared at a hearing before a 
Decision Review Officer.  In February 2008, the veteran 
appeared at a hearing before the undersigned Veterans Law 
Judge.  The transcripts of the hearings are in the record.


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that the alleged in-
service stressors occurred to support the diagnosis of post-
traumatic stress disorder related to the veteran's 
experiences in Vietnam.

2. Hepatitis C was not affirmatively shown to have had onset 
during service, and hepatitis C, first diagnosed after 
service is unrelated to an injury, disease, or event of 
service origin.

3. Bilateral hearing loss was not affirmatively shown to have 
been present in service; sensorineural hearing loss was not 
manifest to a compensable degree within one year of 
separation from service; and bilateral hearing loss, first 
documented after service beyond the one-year presumptive 
period for sensorineural hearing loss, is unrelated to an 
injury or event of service origin.

4. Tinnitus was not affirmatively shown to have had onset 
during service, and; tinnitus, first diagnosed after service, 
is unrelated to an injury, disease, or event of service 
origin. 

5. Tuberculosis is not currently shown.


CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303(a), 3.304(f) (2007).

2. Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

3. Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss as a chronic 
disease may not be presumed to have been incurred in-service.  
§§ 1110, 1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).  

4. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  

5.  Tuberculosis was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2004, in July 2004, and in March 2006.  
The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of a current disability; evidence of an injury or 
disease or event in service, causing injury or disease, or an 
injury, or a disease was made worse during service; evidence 
of a relationship between the current disability and the 
injury, disease, or event in service.  The notice included a 
questionnaire for post-traumatic stress disorder in order to 
elicit information to corroborate the alleged in-service 
stressors, and a questionnaire for risk factors for 
hepatitis.

The veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  

The veteran was also asked to submit evidence, which would 
include that in his possession, in support of his claims.  
The notice included the provisions for the effective date of 
the claims, that is, the date of receipt of the claims, and 
for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice about the provision for 
the degree of disability assignable came after the initial 
adjudication of the claims, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided the content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in February 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The duty to assist includes 
providing a medical examination when such is necessary to 
make a decision on the claims.  As to the duty to provide a 
VA examination addressing the issue of service connection for 
tuberculosis, in the absence of evidence of a current 
disability, development for a VA medical examination and 
opinion is not warranted.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  The veteran was afforded VA examinations 
to evaluate the claims of service connection for post-
traumatic stress disorder, hepatitis C, bilateral hearing 
loss, and tinnitus.  

The RO obtained the veteran's service personnel and medical 
records, and made the appropriate attempts to obtain post-
service medical records.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service personnel records show that the veteran had two 
periods of active duty.  His first period of active duty was 
from August 1970 to August 1973 for which he received an 
Honorable discharge.  During the first period of service, the 
veteran served in Vietnam from May 1971 to May 1972 as a 
radio relay and carrier attendant with Companies A, B, and C 
of the 52nd Signal Battalion, the 269th Signal Company, and 
the 535th Signal Company.  There are no decorations, medals, 
citations, or badges indicative of combat. 

The character of the veteran's second period of service from 
August 1973 to March 1977 is a bar to VA benefits. 

The service medical records contain no complaint, finding, or 
history of a psychiatric illness, hepatitis C, hearing loss, 
tinnitus, or tuberculosis.  In January 1976, the veteran 
denied a history of treatment for hepatitis or tuberculosis.  

After service, VA records disclose that in February 2004 the 
veteran tested positive for hepatitis C.  In April 2004, the 
assessment was chronic hepatitis C.  The risk factors 
included intravenous drug use, a possible blood transfusion 
after sustaining multiple facial fractures in a vehicle 
accident, and service in Vietnam.  Also in April 2004, it was 
noted that the veteran had a positive skin test for 
tuberculosis in 1992 and for six months he was treated with a 
medication used to treat or prevent tuberculosis. 

VA records also show that in July 2004 the veteran complained 
of nightmares and flashbacks of Vietnam.  The diagnosis was 
post-traumatic stress disorder (PTSD).  In August 2004, the 
veteran complained of nightmares about an incident in Vietnam 
in 1971, while serving in the infantry, he was riding on a 
tank and the tank became involved in a fire fight and two 
tank crew men were killed. 

In a PTSD questionnaire, dated in August 2004, the veteran 
described the event that contributed to his post-traumatic 
stress disorder, namely, the attack on the tank that result 
in the death of a tank crew man, Specialist G. 

In a questionnaire of risk factors for hepatitis, dated in 
September 2004, the veteran listed intravenous drug use, 
shots with an air gun in Vietnam, and high-risk sexual 
activity during service. 

On VA examination in December 2004, the veteran described the 
tank incident.   The diagnosis was post-traumatic stress 
disorder, secondary to combat in Vietnam.  

On VA audiological examination in December 2004, the veteran 
complained of gradual decrease in hearing since 1973.  He 
also complained of occasional tinnitus. The veteran related 
in-service noise exposure to radio equipment, artillery, and 
gun fire.  After audiological testing, the diagnosis was 
bilateral sensorineural hearing loss and rarely experienced 
tinnitus.  The examiner reported that the service medical 
records were negative for any finding indicative of hearing 
loss or tinnitus, that the fluctuating hearing loss was not 
consistent with noise exposure, and that the veteran's 
tinnitus was not consistent with tinnitus due to noise 
exposure.  The examiner then expressed the opinion that it 
was less likely than not that the hearing loss and tinnitus 
were due to military noise exposure.  

On VA examination in January 2005, the veteran stated that he 
had a blood transfusion for surgery prior to service, that he 
used intravenous drugs, and that he had injections with an 
air gun during service.  The diagnosis was hepatitis C 
infection.  The examiner expressed the opinion that it was 
not possible to discern the source or timing of hepatitis C 
without resorting to speculation.  

In June 2005, the veteran stated that he was first diagnosed 
with post-traumatic stress disorder in 1992.  He described 
the in-service stressors as being under enemy fire, seeing 
the remains of a little girl, and witnessing the tank 
incident.  The veteran testified that he received injections 
by air gun in service and that hepatitis C was first 
diagnosed in the late 1980s or early 1990s.  He stated that 
in Vietnam he was exposed to loud noises due to aerial 
bombings, rockets, and radio equipment and that he has had 
intermittent tinnitus.  The veteran further stated that he 
tested positive for tuberculosis in 1977.  

In January 2007, the RO determined that the veteran had not 
submitted sufficient information to verify the alleged in-
service stressors.  The RO notified the veteran of the 
insufficient information to verify the alleged in-service 
stressors in the supplemental statement of the case, dated in 
February 2007. 

In September 2007, the RO notified the veteran that the St. 
Louis VAMC had no records of the veteran. 

In February 2008, the veteran identified two in-service 
stressors related to post-traumatic stress disorder: seeing 
the remains of a little girl and witnessing the tank incident 
and the death of Specialist G.  

A casualty report submitted by the veteran and obtained from 
a web site shows that a Specialist G. died in a non-hostile 
vehicle crash in November 1971 in the province of Bien Hoa, 
Vietnam. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Post-Traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing 


evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Post-traumatic stress disorder has been diagnosed by a VA 
health-care provider in July 2004 and on VA examination in 
December 2004.

Although the record contains a diagnosis of post-traumatic 
stress disorder, this does not end the inquiry because the 
diagnosis satisfies only one element required in order for 
service connection for post-traumatic stress disorder to be 
awarded.  There must be evidence establishing the occurrence 
of the in-service stressor and medical evidence to link the 
stressor to the current diagnosis. 

On the issue of the occurrence of an in-service stressor to 
support the diagnosis of post-traumatic stress disorder, the 
evidence necessary to establish the occurrence of an 
in-service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In such a case, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed in-service stressor.  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). 

The veteran contends that he now suffers from post-traumatic 
stress disorder and that such a disorder has been caused by 
his service.  The veteran's in-service stressors consist of 
both combat and noncombat stressors.  For a combat stressor, 
the veteran alleges that he was with a tank crew that that 
came under enemy fire, resulting in the death of Specialist 
G.   

The RO was unable to corroborate the death of Specialist G. 
in combat.  The evidence submitted by the veteran of the 
death of Specialist G. opposes rather than supports the claim 
as the casualty report shows that Specialist G. died due to 
non-hostile action.  Also, the service records do not show 
that the veteran has an award for valor, or a Purple Heart 
Medal, or Combat Infantryman Badge.  The veteran's occupation 
in Vietnam was as a radio relay and carrier attendant, which 
is not indicative of combat branch of the Army.  As the 
service records do not include a combat citation or other 
evidence that the veteran engaged in combat, and as there is 
no evidence from any other source that the veteran actually 
engaged in combat, the Board finds that the veteran was not 
involved in combat with the enemy and the veteran is not 
credible as to the alleged combat stressor.
  
As for the noncombat stressor, seeing the remains of a little 
girl, where as here the determination is made that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony alone is not sufficient to establish 
the occurrence of the alleged noncombat stressors.  And there 
is no other credible supporting evidence of the alleged 
noncombat in-service stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

Since the diagnosis of post-traumatic stress disorder is 
predicated on in-service combat stressor, and since the 
veteran is not credible about the alleged combat stressor and 
there is no credible supporting evidence of a noncombat 
stressor, 

the Board rejects the current diagnosis of post-traumatic 
stress disorder, which is based an inaccurate factual basis, 
namely, that the veteran experience combat in Vietnam.  For 
these reasons, the preponderance of the evidence is against 
the claim and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 
Hepatitis C

The veteran contends that hepatitis C is linked to injections 
by air gun during service, or in the alternative, by intake 
of contaminated water in Vietnam.

On the basis of the available service medical records, 
hepatitis C was not affirmatively shown to have had onset 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that hepatitis C was otherwise noted, 
that is, observed during service, the principles of service 
connection pertaining to chroncity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

After service, hepatitis C was first documented in 2004, 31 
years after service.  But as hepatitis C is a viral disease 
that may be asymptomatic at the time of infection, service 
connection may still be warranted if all the evidence 
establishes that the disease was incurred in service.  The 
question presented is whether an event in service bears a 
causal relationship to the diagnosis of hepatitis C after 
service.

Hepatitis C is spread primarily by contact with infected 
blood or blood products. Blood transfusions, unsterilized 
needles, intravenous drug use, and unprotected sexual contact 
are recognized risk factors for hepatitis C.

Although the veteran described injections by air gun during 
service, VA does not consider such injections by air gun as a 
major risk factor for hepatitis C.  Veterans Benefits 
Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 
30, 1998); VBA, Fast letter 04-13 (June 29, 2004).  

Also, on VA examination in January 2005, the examiner 
expressed the opinion that it was not possible to discern the 
source or timing of hepatitis C without resorting to 
speculation.  The law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102. 

As for the probative weight of the veteran's statements and 
testimony, relating hepatitis C to service, where as here the 
determination involves a question of medical causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
and testimony as competent evidence to establish that 
hepatitis C is related to an injury, disease, or event of 
service origin. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As the Board may consider only independent, competent medical 
evidence to support its finding as to medical causation, not 
capable of lay observation, and as there is no favorable 
competent medical evidence that the current hepatitis C was 
present during service or otherwise related to an injury or 
disease or event of service origin, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Hearing Loss and Tinnitus

On the basis of the service medical records, neither 
bilateral hearing loss as defined by 38 C.F.R. § 3.385, nor 
tinnitus were affirmatively shown to be present during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

And although the service medical records do not document 
hearing loss or tinnitus, the veteran is competent to 
describe exposure to loud noises and symptoms of tinnitus, 
which are consistent with the circumstances and conditions of 
his service.

But as the service medical records lack the documentation of 
the combination of manifestations sufficient to identify 
hearing loss or tinnitus and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claims.

After service, sensorineural hearing loss and tinnitus were 
first documented by VA in 2004.  The absence of documented 
complaints of hearing loss or tinnitus from 1973 to 2004 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology. 38 C.F.R. § 3.303(b); Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.). And while the 
veteran has stated that he has had hearing loss and tinnitus 
since service, there are no documented complaints of hearing 
loss or tinnitus before 2004.  The Board finds the absence of 
medical evidence of continuity of symptomatology outweighs 
the veteran's statements and testimony of continuity.

Also the diagnosis of sensorineural hearing loss in 2004 is 
well beyond the one-year presumptive period for manifestation 
of sensorineural hearing loss as a chronic disease under 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial documentation 
of hearing loss and tinnitus after service under 38 C.F.R. § 
3.303(d), although the veteran is competent to describe 
symptoms of hearing loss and that he has tinnitus as tinnitus 
under case law has been found to be capable of lay 
observation, he is not competent to provide a medical nexus 
opinion between his current hearing loss and tinnitus and an 
injury, disease, or event of service origin.  

Where, as here, the determinative issues involve questions of 
a medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  As a lay person, the veteran is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  For these reasons, 
the Board rejects the veteran's statements and testimony as 
competent evidence to substantiate that the current bilateral 
hearing loss and tinnitus are related to an injury, disease, 
or event of service origin.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007)

As for the competent evidence of a medical nexus, on VA 
examination in December 2004, the examiner expressed the 
opinion that the veteran's current hearing loss and tinnitus 
were less likely than not due to military noise exposure.  
The examiner reported that the service medical records were 
negative for any finding indicative of hearing loss or 
tinnitus and that the veteran's description of fluctuating 
hearing loss and tinnitus were not consistent with hearing 
loss and tinnitus due to noise exposure.  The opinion 
opposes, rather than supports, the claims, and the evidence 
is uncontroverted. 

As the only medical nexus opinion of record is unfavorable to 
the claims, and as the Board may consider only independent 
medical evidence to support its finding on the question of a 
medical nexus or medical causation, the preponderance of the 
evidence is against the claims and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Tuberculosis

On the basis of the service medical records, tuberculosis was 
not affirmatively shown to be present during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).



After service, VA records show that the veteran had positive 
tuberculin skin test in 1992 by history.  Since then 
residuals of tuberculosis have not been identified.  In the 
absence of proof of current residuals of tuberculosis, there 
is no valid claim of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

More over, tuberculosis is not a condition under case law, 
where lay observation has been found to be competent, and 
therefore the determination as to the presence of 
tuberculosis is medical in nature, that is, not capable of 
lay observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  As a lay person, the veteran is 
not qualified through education, training, and expertise to 
offer an opinion on a medical diagnosis, not capable of lay 
observation.  

For these reasons, the Board rejects the veteran's statements 
and testimony as competent evidence to establish the 
diagnosis of tuberculosis.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  As the preponderance of the evidence 
is against the claim for the reasons articulated, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 






ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for hepatitis C is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for tuberculosis is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


